Citation Nr: 0107247	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-04 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for service connection for residuals of 
injury to the nose, to include a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from September 1977 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appellant in his notice of disagreement makes reference 
to an inservice nose injury.  The Board construes this issue 
as being included in the claim for service connection for a 
sinus disorder.  Thus, the issue is as stated on the title 
page of this decision.


FINDINGS OF FACT

1.  In March 1990 the RO denied service connection for 
residuals of an injury to the nose and a sinus disorder.  
This decision was not appealed.

2.  Evidence added to the record since the unappealed March 
1990 decision bears directly and substantially upon the 
subject matter now under consideration and, when considered 
alone or together with all of the evidence, both old and new, 
has a significant effect upon the facts previously 
considered. 


CONCLUSION OF LAW

Evidence received since the unappealed March 1990 RO 
decision, which denied the appellant's claim of entitlement 
to service connection for residuals of an injury to the nose 
and a sinus disorder, is new and material, and the claim for 
this benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). 

Service connection may also be granted for a disease which 
was diagnosed after discharge from military service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The evidence of record at the time of the March 1990 rating 
decision by the RO may be briefly summarized.  The service 
medical records show that the appellant was seen in July 1980 
for treatment following an injury to the nose.  An assessment 
of trauma to the nose was indicated.  Physical examination 
revealed the presence of some blood in the nasal passage.  On 
follow-up examination, the appellant was evaluated with a 
bruised nose.  Service medical records also document clinical 
visits for treatment of upper respiratory infections. 

In March 1990, the RO denied the appellant's claim for 
service connection for residuals of an injury to the nose and 
a sinus disorder.  At that time it was determined, in effect, 
that a sinus disorder was not shown by the evidence of 
record. The appellant was notified of that decision and of 
his appellate rights.  He did not appeal that determination.  
Accordingly, the March 1990 decision is final.  38 U.S.C.A. § 
7105 (West 1991).  However, the appellant may reopen his 
claim by submitting new and material evidence.  38 U.S.C.A. § 
5108 (West 1991).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration and, when considered in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed.Cir. 1998), the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability.

The evidence received since the March 1990 decision includes 
VA medical records covering a period of treatment from the 
1995 to 1998 for various disorders, and reference diagnostic 
findings including chronic disorders of the upper respiratory 
system, to include rhinitis.  The appellant has provided 
statements concerning his symptoms.

To summarize, the evidence received since the March 1990 
decision shows the initial presence of a chronic upper 
respiratory disorder.  The Board finds that the new evidence 
bears directly and substantially on the issue on appeal.  
Therefore, the additional evidence is new and material and 
the appellant's claim for entitlement to service connection 
for a sinus disorder is reopened.


ORDER

Having submitted new and material evidence to reopen the 
claim for entitlement to service connection for residuals of 
an injury to the nose to include a sinus disability, the 
appeal, to this extent only, is granted.


REMAND

A claim that has been properly reopened requires a decision 
based upon a de novo review of the record.  It is the opinion 
of the Board that due process requirements necessitate a de 
novo review by the RO with regard to the issue of entitlement 
to service connection.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

In order to establish service connection, there must be 
evidence of a service connected disease or injury and a 
present disability which is attributable to such disease or 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
It is the opinion of the Board that a contemporaneous and 
thorough VA examination, coupled with a careful review of the 
clinical records concerning the history of the appellant's 
complaints, is required in this case.  In that regard, the 
findings of such an examination and resultant medical opinion 
are directly relevant to the issue of service connection.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096, 2096-2098 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, and 5103A).  In addition, because the VA regional 
office has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time addressing the issue 
of entitlement to service connection.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Accordingly, this case is REMANDED for the following:

1.  The RO is requested to furnish the 
appellant the appropriate release of 
information forms in order to obtain copies 
of any VA and private medical records 
pertaining to the treatment of the disability 
in issue since service which have not 
previously been obtained. 

2.  Thereafter, the appellant should be 
afforded a VA examination by an appropriate 
specialist to determine the nature and 
severity of any upper respiratory disorder, 
to include a sinus disability and residuals 
of an injury to the nose.  The claims folder 
and a copy of this Remand are to be made 
available to the examiner for review.  Any 
indicated diagnostic tests and studies should 
be accomplished, to include x-ray studies.  
The examiner is requested to provide an 
opinion as to whether it is as likely as not 
that any upper respiratory disorder found is 
related to any injury, symptoms or findings 
shown in service.  The claims file must be 
made available to the examiner prior to the 
examination in order to facilitate a 
thorough, longitudinal review of the clinical 
history. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in section 3 of the 
Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, and 5103A) are 
fully complied with and satisfied.  

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issue in 
appellate status.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative, should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition of this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



